Citation Nr: 0631231	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
condition, including arthritis and arthralgia.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left knee.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for the right ankle.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder, to 
include arthritis.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left ankle.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chalazion of the 
left eyelid, formerly claimed as an eye condition.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for conjunctivitis, 
formerly claimed as an eye condition.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 until June 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from Rating Decisions dated in May 2002 
and September 2002 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the records discloses that the veteran was 
afforded a Board hearing in September 1991.  A complete copy 
of that hearing is not associated with the claims file.  This 
matter is REFERRED to the RO who should ensure a copy of the 
September 1991 Board hearing is associated with the claims 
file.

The issues of whether new and material evidence has been 
received to reopen claims for service connection for a right 
shoulder condition, to include arthritis and arthralgia, 
arthritis of the left knee, arthritis of the right ankle, a 
back condition, to include arthritis, arthritis of the left 
ankle, a chalazion of the left eye lid, conjunctivitis and a 
kidney condition are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Bilateral pes planus was not manifested during service and is 
not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim for entitlement to 
service connection for pes planus, the Board is required to 
address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in October 2003.  

The October 2003 letter advised the veteran of the 
information associated with the claims file and indicated 
that VA was responsible for obtaining relevant records from 
Federal agencies and would make reasonable efforts to obtain 
private records.  Medical authorizations were provided so VA 
could assist in obtaining private records.  An enclosure 
explaining the elements of service connection was also 
enclosed.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim is being 
denied, no disability rating or effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and lay statements are associated with the claims file.  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide her claim.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for pes planus, or flat 
feet.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability of pes planus, 
illustrated by VA outpatient treatment records dated in 
January 2004 and April 2004.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records are devoid of complaints, treatment 
or diagnoses of pes planus during service.  Service medical 
records reflect the veteran entered service with normal feet.  
The veteran was seen in June 1954 for pain in the left heel.  
The April 1957 examination completed in conjunction with the 
veteran's separation from service noted no abnormalities of 
the feet.  

Nor is there any evidence of continuity of symptomatology.  
The first medical record referring to a complaint treatment 
or diagnosis of pes planus in the record is dated in July 
2003 (i.e. approximately 46 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Even assuming there was an inservice incurrence, service 
connection is not warranted as there is no competent medical 
evidence of a nexus.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
None of the treatment records for pes planus provide an 
opinion as to the etiology of the disease.  

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of an October 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a letter of the need to 
submit medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that his current pes planus is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As such, the preponderance of the evidence is against the 
claim for service connection for pes planus.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final review.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify you if further action is 
required on your part.

In October 2001, the veteran filed a claim to reopen his 
claims for service connection for a back condition to include 
arthritis; a shoulder condition, to include arthritis; a 
bilateral knee condition to include arthritis and a right 
knee replacement; a bilateral ankle condition to include 
arthritis; a kidney condition; and an eye condition.  A 
review of the record indicates the veteran had previously 
filed a claim for service connection for a pain on the left 
side, a back condition, an eye condition pain in the legs, a 
kidney condition in July 1957 and June 1959.  The veteran did 
not appeal the decisions and the June 1959 decision became 
final.  

The veteran sought to reopen the claims for pain in the legs 
and applied for service connection for a right shoulder 
condition.  The claim was recharacterized as arthralgia of 
the right shoulder and right knee and was denied in February 
1960.  In April 1966 and November 1966, the RO denied the 
veteran's petition to reopen the claims for service 
connection for a back condition and an eye condition.  

In January 1991, the RO denied reopening the veteran's claims 
for service connection for a back condition and arthritis of 
the knees and ankles.  The veteran appealed the denial of 
reopening the claim for service connection for a back 
condition.  The Board denied reopening of the claim in a 
March 1992 decision.  The veteran did not appeal the March 
1992 Board decision and it has become final.  38 C.F.R. 
§ 20.1104.

Additionally, the RO adjudicated the issue of service 
connection for a right shoulder condition, including 
arthritis as a new claim in the May 2002 rating decision.  A 
review of the record discloses that the veteran previously 
applied for and was denied service connection for a right 
shoulder condition, formerly characterized as arthralgia, by 
a rating decision dated in February 1960.  

As the claims have previously been denied, the veteran is 
seeking to reopen the claims for service connection.  As 
such, the submission of "new and material" evidence is 
required.  The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Absent the submission of evidence that is sufficient 
to reopen the claim, the Board's analysis must cease. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.

A precedential opinion by the U.S. Court of Appeals for 
Veterans Claims (Court), requires the Board remand the claim 
as the duty to notify has not been satisfied under the 
holding of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, it was held that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.  Although the 
veteran had received notification in January 2002 and June 
2002, neither letter complies with the Kent ruling.  The 
January 2002 letter fails to mention new and material 
evidence.  The June 2002 letter did not provide the post-
August 2001 definition of new and material evidence.  Nor did 
the notification identify the reasons why the prior decisions 
denied the claims or explain the types of evidence needed to 
substantiate the claims.  

Although the veteran received notice concerning the 
submission of new and material evidence to reopen claims 
prior to his October 2001 application, these letters also do 
not comply with Kent.  These letters were for prior claims to 
reopen and provided information based upon the former 
definition of new and material evidence.  The record contains 
a June 1990 letter from the RO to the veteran which outlines 
the claims filed by the veteran and the reasons they were 
denied, however, this letter is too remote in time to 
constitute compliance with Kent.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant of 
the post-August 2001 definition of "new 
and material" evidence.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant.  

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  

The RO/AMC should ensure this 
notification explains the element or 
elements required to reopen the claims 
for: 

      a) service connection for a right 
shoulder condition, to include arthritis 
and arthralgia, last denied in a February 
1960 rating decision;
      
      b) a knee condition, to include 
arthritis, last denied by a rating 
decision dated in January 1991;
      
      c) arthritis of the right ankle, 
last denied by a rating decision dated in 
January 1991;
      
      d) a back condition, to include 
arthritis, last denied by the Board in 
March 1992;
      
      e) arthritis of the left ankle, last 
denied by a rating decision dated in 
January 1991;
      
      f) a chalazion of the eye, formerly 
claimed as an eye condition and last 
denied by a rating decision dated in 
November 1966;
      
      g) conjunctivitis of the eye, 
formerly claimed as an eye condition and 
last denied by a rating decision dated in 
November 1966; and 
      
      g) a kidney condition, last denied 
in a February 1960 rating decision;
      
2).  The RO should take such additional 
development action as it deems proper 
with respect to the veteran's petition to 
reopen her claims, including the conduct 
of any other appropriate VA examinations, 
and following any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its notice 
and development.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


